Citation Nr: 9922090	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of hemorrhoidectomy and fistulectomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Medlock, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1956.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to an 
increased (compensable) disability evaluation for the benefit 
sought.  The veteran thereafter presented testimony at a 
personal hearing before the local Hearing Officer (HO) in 
September 1996.  Following additional development, the HO 
granted an increased rating to 10 percent in a November 1996 
determination.

The Board remanded this case to the RO in July 1997 in order 
to schedule the veteran for a hearing before a Member of the 
Board at the local VARO.  The veteran was thereafter afforded 
a hearing before the undersigned at the local VARO in May 
1999.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of hemorrhoidectomy and 
fistulectomy is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran has 
testified that his service-connected disability has increased 
in severity since it was last rated.  In this regard, it is 
noted that he was last afforded VA examination with regard to 
this disability in February 1996, over 3.5 years ago, and 
that medical evidence submitted since that time is inadequate 
for the purpose of determining the nature and severity of the 
disability.  See Proscelle, supra. (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disability at issue, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
residuals of hemorrhoidectomy and 
fistulectomy.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X-rays 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
examiner.  All clinical findings should 
be reported in detail.  Following 
examination, the VA physician should (a) 
identify the nature and extent of all 
current internal and external 
hemorrhoids; (b) comment on the presence 
or absence of bleeding, anemia, or 
fissures; and (c) comment on the nature 
and extent of any impairment of sphincter 
control.

A legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Following completion of the above 
development, the RO must then re-
adjudicate the veteran's increased rating 
claim, with special attention being made 
to the additional evidence obtained or 
submitted.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his attorney that they are 
free to submit additional evidence and argument while this 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










